DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/15/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the drawings and claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 03/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 12-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “an axial bevel width of the active flank bevel increases monotonically from radially inwards to radially outwards; and the axial bevel width is defined by an axial distance between the active flank bevel and the end side”. However, the end side contacts the active flank bevel along a transition edge. Therefore, the distance between the active flank bevel and the end side is constantly zero. It is unclear how a constant zero distance can monotonically increase. 
Claim 12 line 3 recites the limitation “an asymmetrical quadrangle”. Additionally, paragraph [0052] reads “the transition edges 52, 56 and 58 on the end side 22 for an asymmetrical quadrangle”. The specification fails to set forth any special definition of “quadrangle”, so according to MPEP 2111.01, “quadrangle” must be given its plain meaning. Dictionary.com defines quadrangle as “a plane figure having four angles and four sides, as a square”. The 
Claim 13 line 2-3 recite the limitation “a common end face…an end face”. It is unclear if this limitation is referring to “an end face” recited in claim 12, or if this limitation requires an additional end face.
Claim 19 recites a limitation similar to claim 3 above. As such, claim 19 is similarly rejected.

Accordingly, from the above, the claims and disclosure are generally narrative and indefinite, appearing to be a literal translation into English from a foreign document.  A great deal of confusion and uncertainty exists as to the proper interpretation of the claim limitations.  In accordance with MPEP § 2173 the examiner has applied the prior art elsewhere below under 35 U.S.C. 102 and/or 103 in as best as the claims can be understood in the interest of compact prosecution.  See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno (JP 2012041881 A).
Regarding claim 1, Mizuno discloses a drive pinion (see Fig. 2, 300) for a starter of an internal combustion engine (see Fig. 1) for engaging a ring gear (see Fig. 2, 100) of the internal combustion engine, comprising: an end side (side of 300a); a toothing including a plurality of teeth (33) each having an active flank (31b), a passive flank (31a), and a head surface (joint between 31a and 31b); the plurality of teeth extending radially outwards from a root circle of the toothing (see Fig. 3); and a plurality of bevels (32, 32a, 32b) disposed on the end side (see Fig. 3), the plurality of bevels including: a head bevel (32) disposed between the head surface and the end side (see Fig. 3); a passive flank bevel (32a) disposed between the passive flank and the end side (see Fig. 3); and an active flank bevel (32b) disposed between the active flank and the end side (see Fig. 3); and wherein the head bevel is disposed between and separates the passive flank bevel and the active flank bevel from one another such that the passive flank bevel and the active flank bevel do not contact one another (see Fig. 3, wherein 32 separates 32a and 32b such that 32a and 32b do no contact each other).
Regarding claim 2, Mizuno discloses a tangential bevel width of the active flank bevel (32b) increases monotonically in a radially outward direction from a starting point of the active flank bevel to a transition edge along which the end side and the head bevel contact one another (see Fig. 3, specifically the lower left 32b which is part of 33, wherein 32b is small radially inward, and increases monotonically radially outward until the transition edge between 300a and 32).
Regarding claim 4, Mizuno discloses the active flank (31b) and the end side (300a) contact one another along an unbeveled edge that extends between a starting point of the active flank bevel and the root circle (see Fig. 3, specifically the lower left 32b which is part of 33, wherein 32b starts at the right hand side point, and the unbeveled edge which extends vertical in the image is between 32b and 300a).
Regarding claim 7, Mizuno discloses at least one transition edge between the end side (300a) and one of the plurality of bevels (32, 32a, 32b), the at least one transition edge extending at least one of: rectilinearly at least in portions; and in a rounded manner (see Fig. 3, rectilinearly).
Regarding claim 10, Mizuno discloses a starter of an internal combustion engine (see Fig. 1), comprising a ring gear (see Fig. 2, 100) and a drive pinion (see Fig. 3, 300) structured and arranged to engage in the ring gear during a starting operation (see Fig. 2), the drive pinion including: a toothing having a root circle and including a plurality of teeth (33) extending radially away from the root circle (see Fig. 3), each of the plurality of teeth having an end face (300a), an active flank (31a), a passive flank (31b), and a head surface (joint between 31a and 31b); the plurality of teeth each including a plurality of bevels (32, 32a, 32b) disposed on an end side of the toothing (see Fig. 3), the plurality of bevels including: a head bevel (32) extending between the head surface and the end face (see Fig. 3); a passive flank bevel (32a) extending between the passive flank and the end face (see Fig. 3); and an active flank bevel (32b) extending between the active flank and the end face (see Fig. 3), and wherein the active flank and the end face contact one another along an unbeveled edge that extends between the root circle and a starting point of the active flank bevel (see Fig. 3, specifically the lower left 32b which is part of 33, wherein 32b starts at the right hand side point, and the unbeveled edge which extends vertical in the image is between 32b and 300a).  
Regarding claim 11, Mizuno discloses an internal combustion engine (see Abstract), comprising a starter (see Fig. 1),  including a ring gear (see Fig. 2, 100) and a drive pinion (see Fig. 3, 300) structured and arranged to engage the ring gear during a starting operation (see Fig. 2), the drive pinion including: a toothing having a root circle and including a plurality of teeth (33) extending radially away from the root circle (see Fig. 3), each of the plurality of teeth having an end face (300a), an active flank (31a), a passive flank (31b), and a head surface (joint between 31a and 31b); the plurality of teeth each including a plurality of bevels (32, 32a, 32b) disposed on an end side of the toothing (see Fig. 3), the plurality of bevels including: a head bevel (32) extending between the head surface and the end face (see Fig. 3); a passive flank bevel (32a) extending between the passive flank and the end face (see Fig. 3); and an active flank bevel (32b) extending between the active flank and the end face (see Fig. 3); and wherein a tangential bevel width of the active flank bevel increases monotonically in a radially outward direction from a starting point of the active flank bevel to a transition edge along which the end face and the head bevel contact one another (see Fig. 3, specifically the lower left 32b which is part of 33, wherein 32b is small radially inward, and increases monotonically radially outward until the transition edge between 300a and 32).  
Regarding claim 12, Mizuno discloses the plurality of bevels (32, 32a, 32b) are included on each of the plurality of teeth (each 33); and 5Application No. 16/432,905Docket No.: 66814-0913the plurality of teeth each include an end face (300a) having an asymmetrical quadrangle shape and that contacts the head bevel, the passive flank bevel, and the active flank bevel (see Fig. 3, wherein 300a contacts 32, 32a, 32b and any point on 300a can form an asymmetrical quadrangle).  
the end side (side of 300a) defines a common end face (300a) extending radially relative to the root circle, the common end face defining an end face of each of the plurality of teeth extending transversely to the head surface, the passive flank, and the active flank (see Fig. 3).  
Regarding claim 14, Mizuno discloses the passive flank (31a) and the active flank (31b) extend radially away from the root circle on circumferentially opposite sides of the end face (300a) relative to the root circle (see Fig. 3), and wherein the head surface (joint between 31a and 32a) is disposed spaced radially apart from the root circle and extends between the passive flank and the active flank (see Fig. 3).  
Regarding claim 15, Mizuno discloses the head bevel (32) defines a head bevel surface extending between the end face (300a), the head surface (joint between 31a and 31b), the active flank (31b), the passive flank (31a), the active flank bevel (32b), and the passive flank bevel (32a); the passive flank bevel defines a passive flank bevel surface extending between the end face, the passive flank, and the head bevel (see Fig. 3); and the active flank bevel defines an active flank bevel surface extending between the end face, the active flank, and the head bevel (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (JP 2012041881 A) in view of Tumback (US 20130118283 A1).
Regarding claim 5, Mizuno fails to disclose a minimum radial bevel width of the head bevel corresponds to 25% to 35% of a tooth height, and wherein the tooth height is defined by a radial distance from the head surface to the root circle. However, it would have been obvious to one having In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Paragraph [0007] of Tumback reads “Care has to be taken in the configuration of the asymmetrical toothing proposed according to the invention that the flank pressure and the tooth root stresses occurring in the root circle of the individual teeth are maintained and not exceeded both in the region of reduced tooth thickness, i.e. in the front region of the toothing, and in the region which is configured with normal tooth thickness. The asymmetrical toothing proposed according to the invention has to be configured such that, on the one hand, the desired reduction of the torsional flank clearance is achieved and at the same time the meshing of the starter pinion in the toothing of the ring gear is reliably maintained with a torsional flank clearance of at least 0.3 mm”. In other words, the reduction in size by a chamfer needs to be considered in view of the size of the tooth while also maintaining reliable meshing. As such, the size of the chamfer in view of tooth size is considered a result effective variable. Therefore, the particular ratios claimed would have been obvious to one having ordinary skill in the art and would only require routine skill in the art.
Regarding claim 6, Mizuno fails to disclose a maximum axial bevel width of the head bevel corresponds to 45% to 60% of a tooth height, and wherein the tooth height is defined by a radial distance from the head surface to the root circle. However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to provide the particular claimed dimensions and ratios thereof, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Paragraph [0007] of Tumback reads “Care has to be taken in the configuration of the asymmetrical toothing proposed according to the invention that the flank pressure and the tooth root stresses occurring in the root circle of the individual teeth are maintained and not exceeded both in the region of reduced tooth thickness, i.e. in the front region of the toothing, and in the region which is configured with normal tooth thickness. The asymmetrical toothing proposed according to the invention has to be configured such that, on the one hand, the desired reduction of the torsional flank clearance is achieved and at the same time the meshing of the starter pinion in the toothing of the ring gear is reliably maintained with a torsional flank clearance of at least 0.3 mm”. In other words, the reduction in size by a chamfer needs to be considered in view of the size of the tooth while also 
Regarding claim 18, Mizuno fails to disclose a tooth height is defined by a radial distance from the head surface to the root circle; a minimum radial bevel width of the head bevel is 25% to 35% of the tooth height; and a maximum axial bevel width of the head bevel is 45% to 60% of a tooth height. However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to provide the particular claimed dimensions and ratios thereof, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Paragraph [0007] of Tumback reads “Care has to be taken in the configuration of the asymmetrical toothing proposed according to the invention that the flank pressure and the tooth root stresses occurring in the root circle of the individual teeth are maintained and not exceeded both in the region of reduced tooth thickness, i.e. in the front region of the toothing, and in the region which is configured with normal tooth thickness. The asymmetrical toothing proposed according to the invention has to be configured such that, on the one hand, the desired reduction of the torsional flank clearance is achieved and at the same time the meshing of the starter pinion in the toothing of the ring gear is reliably maintained with a torsional flank clearance of at least 0.3 mm”. In other words, the reduction in size by a chamfer needs to be considered in view of the size of the tooth while also maintaining reliable meshing. As such, the size of the chamfer in view of tooth size is considered a result effective variable. Therefore, the particular ratios claimed would have been obvious to one having ordinary skill in the art and would only require routine skill in the art.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (JP 2012041881 A) in view of Omata (EP 2554831 A1).
Regarding claim 8, Mizuno fails to disclose a transition edge between the end side and a bevel surface of the active flank bevel extending at an angle of 20° to 50° relative to a radial direction. However, Omata teaches a transition edge (see annotated Fig. 1 of the Non-Final Rejection mailed 03/16/2021, J) between the end side (side which 18 is provided) and a bevel surface of the active flank bevel (12) extending at an angle of 20° to 50° relative to a radial direction (see annotated Fig. 1 of the Non-Final Rejection mailed 03/16/2021, K, and wherein the angle between J and K is 20°). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the angles of the transition edges, as taught by Omata, to rapidly restart an engine in response to an engine restart requested issued on the way to an engine stop, and reducing noise generated at the time of engagement between a pinion and a ring gear of the engine (see Abstract).
Regarding claim 9, Mizuno fails to disclose a transition edge between the active flank and a bevel surface of the active flank bevel extending, at a starting point of the active flank bevel, at an angle of 20° to 50° relative to a radial direction. However, Omata teaches a transition edge (see annotated Fig. 2 of the Non-Final Rejection mailed 03/16/2021, L) between the active flank (12) and a bevel surface of the active flank bevel extending, at a starting point of the active flank bevel (see annotated Fig. 2 below I), at an angle of 20° to 50° relative to a radial direction (see annotated Fig. 2 of the Non-Final Rejection mailed 03/16/2021, M, and wherein the angle between L and M is 44°). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the angles of the transition edges, as taught by Omata, to rapidly restart an engine in response to an engine restart requested issued on the way to an engine stop, and reducing noise generated at the time of engagement between a pinion and a ring gear of the engine (see Abstract).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (JP 2012041881 A) in view of Mohr (EP 1045171 A1).
Regarding claim 16, Mizuno fails to disclose the head bevel extends between the head surface and the end side at an angle of 45° or more relative to the end side. However, Mohr teaches the head bevel (see Fig. 7, upper portion of 17) extends between the head surface (top portion of the tooth in Fig. 7) and the end side (bottom portion of the tooth in Fig. 7) at an angle of 45° or more relative to the end side (see Fig. 7, wherein the angle is 40° with respect to the head surface, however the angle is 50° with respect to the end side). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Mizuno with a head bevel with an angle of 45° or more, as taught by Mohr, to improve the meshing of gears so far as possible such that a blocking rate of 0 is achieved, and in that, moreover, the production of the corresponding cooperating gears is made possible in a cost-effective and robust manner (see paragraph [0007] of the attached machine translation).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (JP 2012041881 A) in view of Charter (US 1979869 A).
Regarding claim 17, Mizuno fails to disclose the head bevel, the passive flank bevel, and the active flank bevel merge into one another continuously defining a single, curved bevel surface. However, Charter teaches the head bevel, the passive flank bevel, and the active flank bevel merge into one another continuously defining a single, curved bevel surface (see Fig. 5). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the bevels of Mizuno to be a continuously curved surface, as taught by Charter, to facilitate the engagement of the pinion teeth with the gear teeth (see page 2 lines 131-132); and so that the curved surfaces of the pinion teeth prevent clashing, and thus prevent tooth breakage when the pinion is suddenly urged into operative association with the gear (see page 2 lines 140-143).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658